Case: 15-50600      Document: 00513344225         Page: 1    Date Filed: 01/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50600
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 15, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TIMOTHY WAYNE WETLESEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:04-CR-110-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Timothy Wayne Wetlesen, federal prisoner # 36245-180, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence
reduction based on Amendment 782 to the United States Sentencing
Guidelines, which lowered the base offense levels in the drug quantity table
set forth in U.S.S.G. § 2D1.1(c). The district court denied the motion because
Wetlesen’s sentence already fell within the amended guidelines range. It also


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50600    Document: 00513344225       Page: 2   Date Filed: 01/15/2016


                                   No. 15-50600

emphasized its consideration of the 18 U.S.C. § 3553(a) sentencing factors,
including Wetlesen’s criminal history.
      Wetlesen urges that the district court should have reduced his sentence
to the corresponding level in the new range. He also contends that the district
court’s reliance on his criminal history was unjustified and ran afoul of the
intent of Amendment 782. Wetlesen further asserts that the district court
failed to comply with the two-step inquiry for sentence reductions set forth in
Dillon v. United States, 560 U.S. 817, 826–27 (2010). Finally, he avers that the
district court’s denial of his motion will result in widespread sentencing
disparities.
      A district court that is considering a Section 3582(c)(2) motion must
conduct a two-part analysis. Id. at 826. First, the court must determine
whether a prisoner is eligible for a reduction. Id. at 826–27. If this question
is answered affirmatively, then the district court must “consider any applicable
§ 3553(a) factors and determine whether, in its discretion,” any reduction is
warranted under the particular facts of the case. Id. at 827.
      A sentencing court is under no obligation to reduce a sentence pursuant
to a Section 3582(c)(2) motion. United States v. Evans, 587 F.3d 667, 673 (5th
Cir. 2009). The district court’s decision whether to grant such a motion is
reviewed only for an abuse of discretion. United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011). If the record shows that the district court considered
the motion as a whole and at least implicitly accounted for the Section 3553(a)
factors, then there is no abuse of discretion. United States v. Whitebird, 55
F.3d 1007, 1010 (5th Cir. 1995).
      Review of the record in light of pertinent authority shows no abuse of
discretion in the district court’s disposition of Wetlesen’s Section 3582(c)(2)
motion. See Henderson, 636 F.3d at 717. Although Wetlesen was eligible for



                                         2
    Case: 15-50600    Document: 00513344225     Page: 3   Date Filed: 01/15/2016


                                 No. 15-50600

a reduction, the district court was not required to give him one. See Evans,
587 F.3d at 673. The district court explicitly noted that Wetlesen already had
the benefit of a sentence within the amended range and explained that it took
the Section 3553(a) factors into account when considering the motion.
      Moreover, the district court’s emphasis on Wetlesen’s criminal history
goes to the Section 3553(a)(1) concerns of “the nature and circumstances of the
offense and the history and characteristics of the defendant.” Consequently,
the district court acted properly by taking them into consideration.          See
Whitebird, 55 F.3d at 1010. Similarly, the record shows that the district court
deliberated upon the motion and conducted the two-part Dillon inquiry before
denying it, and, thus, did not abuse its discretion. See id. Finally, outside of
speculation,   Wetlesen   has   not   established   how   the   denial   of   his
Section 3582(c)(2) motion will lead to widespread sentencing disparities.
      The judgment of the district court is AFFIRMED.




                                       3